     Case 2:19-cv-02076-JAM-DMC Document 1 Filed 10/16/19 Page 1 of 12



 1     CENTER FOR DISABILITY ACCESS
       Amanda Seabock, Esq., SBN 289900
 2     Phyl Grace, Esq., SBN 171771
       Dennis Price, Esq., SBN 279082
 3     8033 Linda Vista Road, Ste. 200
 4     San Diego, CA 92111
 5
       phylg@potterhandy.com

 6     Attorneys for Plaintiff
 7     Michelle Uzeta, Esq., SBN 164402
 8
       uzetalaw@gmail.com
       michelleu@potterhandy.com
 9     710 S. Myrtle Ave., #306
       Monrovia, CA 91016
10     Ph: (858) 375-7385
11     Attorneys for Plaintiff
12
13                        UNITED STATES DISTRICT COURT
14
                        EASTERN DISTRICT OF CALIFORNIA
15
16     Richard Konopacki,                     Case No.
17
                  Plaintiff,                  Complaint for Injunctive Relief
18                                            and Damages for Violations of:
          v.
19                                            1. Title III of the American’s With
20
       Reed’s Ranch Market Inc.; and             Disabilities Act, 42 U.S.C.
       Does 1-10, inclusive,                     §12182 et seq.;
21                                            2. California’s Unruh Civil Rights
                  Defendants.                    Act, Cal. Civ. Code § 51 et
22                                               seq.; and
                                              3. California’s Disabled Persons
23                                               Act, Cal. Civ. Code § 54.1 et
24                                               seq.
25
26
27
28



                                          1

     Complaint
     Case 2:19-cv-02076-JAM-DMC Document 1 Filed 10/16/19 Page 2 of 12



 1                                INTRODUCTION
 2         1.     Plaintiff Richard Konopacki (“Plaintiff”) brings this lawsuit
 3   alleging that Defendants Reed’s Ranch Market Inc. and Does 1-10
 4   (“Defendants”) have failed to ensure that individuals with disabilities who use
 5   service dogs have full and equal access to the goods, facilities, programs,
 6   services, and activities offered to members of the public at Reed's Sentry
 7   Supermarket, a market located in Shingletown, California (“Market”).
 8         2.     As a result of Defendants’ discriminatory acts and omissions as
 9   alleged herein, Plaintiff has suffered, and will continue to suffer, damages,
10   and has been, and will continue to be, prevented and deterred from accessing
11   the goods, facilities, programs, services, and activities offered at the Market
12   independently and in a manner equal to individuals without disabilities.
13         3.     Through this lawsuit, Plaintiff seeks an injunction requiring
14   Defendants to provide him, and similarly situated persons, “full and equal”
15   access to Defendants’ public facilities as required by law.
16         4.     Plaintiff also seeks to be compensated for his damages and for
17   Defendants to pay him reasonable attorneys’ fees, and the costs and litigation
18   expenses incurred in enforcing his civil rights.
19
20                                     PARTIES
21         5.     Plaintiff Richard Konopacki is, and at all times relevant herein
22   was, an individual and California resident.
23         6.     Defendant Reed’s Ranch Market Inc. is, and at all times relevant
24   herein was, a corporation organized under the laws of the State of California,
25   with its principal place of business located at 7007 Shingle Glen Trail, in the
26   City of Shingletown, California, 96088.
27
28



                                            2

     Complaint
     Case 2:19-cv-02076-JAM-DMC Document 1 Filed 10/16/19 Page 3 of 12



 1          7.    Plaintiff is currently unaware of the true identities of DOES 1-
 2   10, inclusive, and will seek leave to amend when their true names, capacities,
 3   connections, and responsibilities are ascertained.
 4          8.    Plaintiff is informed and believes that each of the Defendants is
 5   the agent, ostensible agent, alter ego, master, servant, trustor, trustee,
 6   employer, employee, representative, franchiser, franchisee, lessor, lessee,
 7   joint venturer, parent, subsidiary, affiliate, related entity, partner, and/or
 8   associate, or such similar capacity, of each of the other Defendants, and was
 9   at all times acting and performing, or failing to act or perform, within the
10   course and scope of such similar aforementioned capacities, and with the
11   authorization, consent, permission or ratification of each of the other
12   Defendants, and is personally responsible in some manner for the acts and
13   omissions of the other Defendants in proximately causing the violations and
14   damages complained of herein, and have participated, directed, and have
15   ostensibly and/or directly approved or ratified each of the acts or omissions of
16   each of the other Defendants, as herein described.
17
18                           JURISDICTION & VENUE
19          9.    This Court has subject matter jurisdiction over this action
20   pursuant to 28 U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the
21   ADA.
22          10.   Pursuant to pendant jurisdiction, attendant and related causes of
23   action arising from the same facts are also brought under California law,
24   including the Unruh Civil Rights Act, Cal. Civ. Code § 51 et seq. and the
25   Disabled Persons Act, Cal. Civ. Code § 54.1 et seq., both of which expressly
26   incorporate the ADA. Cal. Civ. Code §§ 51(f), 54.1(d).
27
28



                                            3

     Complaint
     Case 2:19-cv-02076-JAM-DMC Document 1 Filed 10/16/19 Page 4 of 12



 1          11.    Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and
 2   is founded on the fact that the real property which is the subject of this action
 3   is located in this district and that Plaintiff's cause of action arose in this district.
 4
 5                             FACTUAL ALLEGATIONS
 6          12.    Plaintiff Richard Konopacki is, and at all times relevant herein
 7   was an individual with physical impairments including an amputation of his
 8   right leg and blown out discs in his back.
 9          13.    Plaintiff’s physical impairments significantly limit his mobility,
10   ability to care for himself, ability to perform manual tasks like standing back
11   up when he falls, and ability to work.
12          14.    Plaintiff uses a service dog that has been individually trained to
13   do work and perform tasks for him related to his disability.
14          15.    Plaintiff’s service dog provides Plaintiff with mobility assistance
15   and balancing.
16          16.    Plaintiff’s service dog physically assists Plaintiff by serving as a
17   brace and assisting him with standing up after a fall and getting up from supine
18   and seated positions.
19          17.    Plaintiff’s service dog is a Rhodesian Ridgeback of calm
20   temperament weighing approximately ninety-four pounds.
21          18.    Plaintiff’s service dog is, and at all times relevant herein was,
22   current in its vaccinations.
23          19.    Plaintiff’s service dog is, and at all times relevant herein was,
24   licensed through the County of Shasta.
25          20.    Plaintiff’s service dog is, and at all times relevant herein was,
26   certified as a service dog through the County of Shasta.
27
28



                                                4

     Complaint
     Case 2:19-cv-02076-JAM-DMC Document 1 Filed 10/16/19 Page 5 of 12



 1         21.     Defendant Reed’s Ranch Market Inc. (“Reed’s”) is, and at all
 2   times relevant herein was, the owner, operator, lessor and/or lessee of the
 3   Market, located at 7007 Shingle Glen Trail, in the City of Shingletown,
 4   California.
 5         22.     The Market is a grocery store and marketplace that offers a
 6   deli/grill and well-stocked hardware area, among other amenities and goods,
 7   to members of the public.
 8         23.     On May 13, 2019, Plaintiff went to the Market to relax and enjoy
 9   a cup of coffee.
10         24.     Plaintiff was accompanied by his service dog.
11         25.     At all times relevant herein, Plaintiff’s service dog was under
12   Plaintiff’s control, on a leash, and well behaved.
13         26.     At all times relevant herein Plaintiff’s dog was wearing a vest
14   identifying it as a working service dog.
15         27.     When Plaintiff arrived at the Market, he was approached by the
16   owner of the Market, who on information and belief is Mr. Carl Reed.
17         28.     Mr. Reed told Plaintiff that his service dog could not enter the
18   Market.
19         29.     Plaintiff explained to Mr. Reed that his dog was a service dog.
20         30.     Mr. Reed responded to Plaintiff that he did not care if Plaintiff’s
21   dog was a service dog.
22         31.     Plaintiff informed Mr. Reed that he had seen a service dog at the
23   Market before.
24         32.     Mr. Reed told Plaintiff that the dog he saw previously was
25   different because it was the dog of a blind man.
26         33.     Plaintiff told Mr. Reed that he will find an attorney and sue.
27         34.     Mr. Reed told Plaintiff to “go ahead.”
28



                                             5

     Complaint
     Case 2:19-cv-02076-JAM-DMC Document 1 Filed 10/16/19 Page 6 of 12



 1          35.     Approximately two months later, in or about the middle of July
 2   2019, Plaintiff went back to the Market to have coffee with a friend.
 3          36.     Plaintiff was again accompanied by his service dog and hoped
 4   that Mr. Reed had been educated about the rights of people who use service
 5   dogs since his last visit.
 6          37.     Plaintiff was able to have coffee at the Market on this occasion
 7   without seeing Mr. Reed or being confronted about his service dog.
 8          38.     A few days later, Plaintiff went back to the Market to avail
 9   himself of its goods and services. Again, Plaintiff was accompanied by his
10   service dog.
11          39.     On this occasion, Plaintiff was met at the door to the Market by
12   the Market’s clerk, Mr. Abraham Walsh.
13          40.     Mr. Walsh told Plaintiff that he was not allowed in the Market.
14          41.     Plaintiff left the Market.
15          42.     After this visit, a sign was posted at the Market stating that the
16   Market has the right to refuse service to anyone. Plaintiff was told that the
17   sign was put up in response to his visits.
18          43.     Plaintiff has been deterred from returning to the Market since
19   July 2019.
20          44.     Plaintiff plans to return to the Market in the future once
21   Defendants’ discriminatory service dog policies are modified.
22          45.     As long as Defendants’ discriminatory policies persist, Plaintiff
23   will continue to be denied full and equal access to the Market, and will suffer
24   ongoing discrimination by being excluded and deterred from going there. The
25   nearest alternative hardware store is approximately twenty-five miles away.
26          46.     The nature of Defendants’ discrimination, as alleged herein,
27   constitutes an ongoing violation, and unless enjoined by this Court, will result
28



                                                 6

     Complaint
     Case 2:19-cv-02076-JAM-DMC Document 1 Filed 10/16/19 Page 7 of 12



 1   in ongoing and irreparable injury to Plaintiff and other similarly disabled
 2   persons.
 3
 4                           FIRST CAUSE OF ACTION
 5                 Title III of the Americans with Disabilities Act
 6                             42 U.S.C. § 12101 et seq.
 7         47.    Plaintiff re-pleads the allegations contained in each of the
 8   foregoing paragraphs, and incorporates them herein as if separately re-pled.
 9         48.    Title III of the ADA provides that “No individual shall be
10   discriminated against on the basis of disability in the full and equal enjoyment
11   of the goods, services, facilities, privileges, advantages, or accommodations
12   of any place of public accommodation by any person who owns, leases (or
13   leases to), or operates a place of public accommodation.” 42 U.S.C. §
14   12182(a).
15         49.    Plaintiff is, and at all times relevant herein was a person with a
16   “disability” as that term is defined under the ADA and its implementing
17   regulations. 42 U.S.C. § 12102; 28 C.F.R. § 36.104.
18         50.    Grocery     stores   and       other   sales   establishments,   and
19   establishments serving food or drink are among the “private entities” which
20   are considered “public accommodations” for purposes of ADA. 42 U.S.C. §
21   12181(7)(B) and (E).
22         51.    The Market is a grocery store, sales establishment and
23   establishment that serves food or drink, and is therefore a place of “public
24   accommodation” under Title III of the ADA.
25         52.    Defendants own, operate, and/or lease the Market.
26         53.    In acting as herein alleged, Defendants have discriminated
27   against Plaintiff on the basis of his disability in violation of Title III of the
28   ADA. Defendant’s discriminatory conduct includes, inter alia:


                                             7

     Complaint
     Case 2:19-cv-02076-JAM-DMC Document 1 Filed 10/16/19 Page 8 of 12



 1                  a. Directly, or through contractual, licensing, or other
 2                     arrangements, excluding or denying Plaintiff the goods,
 3                     services,       facilities,    privileges,     advantages,
 4                     accommodations, and/or opportunities offered at the
 5                     Market, on the basis of his disability. 42 U.S.C. §
 6                     12182(b)(1)(A)(i), 28 C.F.R. § 36.202(a);
 7                  b. Providing Plaintiff goods, services, facilities, privileges,
 8                     advantages, and/or accommodations that are not equal to
 9                     those afforded non-disabled individuals. 42 U.S.C. §
10                     12182(b)(1)(A)(ii), 28 C.F.R. § 36.202(b);
11                  c. Failing to make reasonable modifications in policies,
12                     practices, or procedures, when such modifications are
13                     necessary to afford such goods, services, facilities,
14                     privileges, advantages, or accommodations to Plaintiff,
15                     unless the entity can demonstrate that making such
16                     modifications would fundamentally alter the nature of
17                     such goods, services, facilities, privileges, advantages, or
18                     accommodations. 42 U.S.C. § 12182(b)(2)(A)(ii), 28
19                     C.F.R. § 36.302(a);
20                  d. Failing to modify policies, practices, or procedures to
21                     permit the use of a service animal by Plaintiff. 28 C.F.R. §
22                     36.302(c)(1);
23                  e. Failing to permit Plaintiff to be accompanied by his
24                     service animal in all areas of the Market where members
25                     of the public, program participants, clients, customers,
26                     patrons, or invitees, as relevant, are allowed to go. 28
27                     C.F.R. § 36.302(c)(7); and
28



                                           8

     Complaint
     Case 2:19-cv-02076-JAM-DMC Document 1 Filed 10/16/19 Page 9 of 12



 1                     f. Assuming arguendo that the exclusion of Plaintiff’s
 2                        service animal was proper, failing to give Plaintiff the
 3                        opportunity    to   obtain    the   goods,    services,    and
 4                        accommodations of the Market without having the service
 5                        animal on the premises. 28 C.F.R. § 36.302(c)(3).
 6            54.   Pursuant to the remedies, procedures, and rights set forth in 42
 7   U.S.C. § 12188 and 42 U.S.C. § 12205, Plaintiff prays for judgment as set
 8   forth below.
 9
10                           SECOND CAUSE OF ACTION
11                               Unruh Civil Rights Act
12                          California Civil Code § 51 et seq.
13            55.   Plaintiff re-pleads the allegations contained in each of the
14   foregoing paragraphs, and incorporates them herein as if separately re-pled.
15            56.   The Unruh Act guarantees, inter alia, that persons with
16   disabilities are entitled to full and equal accommodations, advantages,
17   facilities, privileges, or services in all business establishments of every kind
18   whatsoever within the jurisdiction of the State of California. Cal. Civ. Code §
19   51(b).
20            57.   The Unruh Act also provides that a violation of the ADA is a
21   violation of the Unruh Act. Cal. Civ. Code § 51(f).
22            58.   Plaintiff is, and at all times relevant herein was, a person with a
23   disability under California law. Cal. Gov. Code § 12926.
24            59.   The Market is a business establishment and, as such, must be
25   operated by Defendants in compliance with the provisions of the Unruh Civil
26   Rights Act, Cal. Civ. Code § 51 et seq.
27            60.   In acting as herein alleged, Defendants have violated the Unruh
28   Act by, inter alia, denying, or aiding or inciting the denial of, Plaintiff’s rights


                                              9

     Complaint
     Case 2:19-cv-02076-JAM-DMC Document 1 Filed 10/16/19 Page 10 of 12



 1    to full and equal use of the accommodations, advantages, facilities, privileges,
 2    or services offered at the Market.
 3          61.    In acting as herein alleged, Defendants have also violated the
 4    Unruh Act by denying, or aiding or inciting the denial of, Plaintiff’s right to
 5    equal access arising from the provisions of the ADA. (See Plaintiff’s First
 6    Cause of Action.)
 7          62.    Defendants’ duties under the Unruh Act are mandatory and long-
 8    established. Defendants are deemed to have had knowledge of their duties at
 9    all times relevant herein; its failure to carry out said duties as alleged herein
10    was willful and knowing and/or the product of deliberate indifference. Treble
11    damages are warranted.
12          63.    Pursuant to the remedies, procedures, and rights set forth in Cal.
13    Civ. Code § 52, Plaintiff prays for judgment as set forth below.
14
15                             THIRD CAUSE OF ACTION
16                            California Disabled Persons Act
17                            California Civil Code § 54 et seq.
18                    (Statutory damages and attorneys’ fees only)
19          64.    Plaintiff re-pleads the allegations contained in each of the
20    foregoing paragraphs, and incorporates them herein as if separately re-pled.
21          65.    The Disabled Persons Act (“CDPA”) provides that “Individuals
22    with disabilities shall be entitled to full and equal access, as other members of
23    the general public, to accommodations, advantages, facilities, … places of
24    public accommodation, … , and other places to which the general public is
25    invited” Cal. Civ. Code § 54.1(a)(1).
26          66.    A violation of the ADA is also a violation of the CDPA. See Cal.
27    Civ. Code, § 54.1(d).
28



                                              10

      Complaint
     Case 2:19-cv-02076-JAM-DMC Document 1 Filed 10/16/19 Page 11 of 12



 1          67.      The Market is a place of public accommodation where the
 2    general public is invited and, as such, must be operated by Defendants in
 3    compliance with the provisions of the CDPA.
 4          68.      Defendants have violated the CDPA by, inter alia, denying
 5    and/or interfering with Plaintiff’s admittance to or enjoyment of the public
 6    facilities at the Market.
 7          69.      Defendants have also violated the CDPA by denying, or aiding
 8    or inciting the denial of, Plaintiff’s right to equal access arising from the
 9    provisions of the ADA. (See Plaintiff’s First Cause of Action.)
10          70.      Defendants’ duties under the CDPA are mandatory and long-
11    established. Defendants are deemed to have had knowledge of their duties at
12    all times relevant herein; their failure to carry out said duties as alleged, was
13    willful and knowing and/or the product of deliberate indifference. Treble
14    damages are warranted.
15          71.      Pursuant to the remedies, procedures, and rights set forth in Cal.
16    Civ. Code § 54.3(a), Plaintiff prays for statutory damages and attorneys’ fees
17    as set forth below.
18
19                                        PRAYER
20    WHEREFORE, Plaintiff respectfully requests that this Court:
21       1. Issue an injunction pursuant to the ADA and the Unruh Act:
22                a. Ordering Defendants to develop and adopt general non-
23                   discrimination policies;
24                b. Ordering Defendants to modify its policies and practices to avoid
25                   discrimination based on an individual’s disability-related use of
26                   a service dog; and
27
28



                                                11

      Complaint
     Case 2:19-cv-02076-JAM-DMC Document 1 Filed 10/16/19 Page 12 of 12



 1                c. Ordering Defendants to train its staff and management regarding
 2                   the rights of people with disabilities who use service dogs and
 3                   their obligation to avoid discrimination.
 4                Note: the Plaintiff is not invoking section 55 of the California Civil
 5                Code and is not seeking injunctive relief under the CDPA.
 6       2. Award Plaintiff general, compensatory, and statutory damages in an
 7          amount within the jurisdiction of this court;
 8       3. Award Plaintiff attorneys’ fees, litigation expenses and costs of suit, as
 9          provided by law; and
10       4. Award such other and further relief as the Court may deem just and
11          proper.
12
13
      Dated: October 15, 2019
                                                      Michelle Uzeta
14
                                                By:
15
                                                      Michelle Uzeta
16                                                    Attorneys for Plaintiff
17
18
19
20
21
22
23
24
25
26
27
28



                                              12

      Complaint
